DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on July 31, 2019 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3. The disclosure is objected to because of the following informalities: 
Paragraph 0032 of the specification, line 9, “blocking member 12” should read “blocking member 120”
Appropriate correction is required.
Claim Objections
4. Claims 1-10 and 12-22 are objected to because of the following informalities:  
Claim 1, lines 6 and 10, “the blocking member” should read “the moveable blocking member”
Claim 1, line 9, “the apparatus” should read “the surface cleaning
Claims 2-10 and 12-22, “An apparatus according to claim” should read “[[An]] The surface cleaning apparatus according to claim”
Claim 2, line 1, “the blocking member” should read “the moveable blocking member”
Claim 3, “the blocking member” should read “the moveable blocking member”
Claim 4, lines 1 and 3, “the blocking member” should read “the moveable blocking member”
Claim 5, “the blocking member” should read “the moveable blocking member”
Claim 6, “the blocking member” should read “the moveable blocking member”
Claim 6, line 2, “a free end thereof” should read “[[a]] the substantially opposite free end of the moveable blocking member” to provide proper antecedent basis
Claim 7, “the blocking member” should read “the moveable blocking member”
Claim 8, “the blocking member” should read “the moveable blocking member”
Claim 10, “the blocking member” should read “the moveable blocking member”
Claim 12, “the blocking member” should read “the moveable blocking member”
Claim 13, “the blocking member” should read “the moveable blocking member”
Claim 14, “the blocking member” should read “the moveable blocking member”
Claim 15, “the blocking member” should read “the moveable blocking member”
Claim 16, lines 2 and 3, “the apparatus” should read “the surface cleaning
Claim 16, “the airflow” should read “[[the]] an airflow” because “airflow” has not yet been introduced and lacks proper antecedent basis
Claim 16, “which device communicates with the passage” should read “wherein the cyclonic separation device 
Claim 18, “the blocking member” should read “the moveable blocking member”
Claim 19, “which connecting portion” should read “wherein the 
Claim 20, “air to be drawn into the housing” should read “air to be drawn into [[the]] a housing” because “housing” has not yet been introduced and lacks proper antecedent basis
Claim 21, “the blocking member” should read “the moveable blocking member”
Claims 1, 2, 3, 4 (2 occurrences), 6, 9, and 18 recite either “its unblocking position” or “its blocking position”. These should read as “[[its]] the unblocking position” or “[[its]] the blocking position”, respectively, to eliminate the pronoun. 
Appropriate correction is required.

Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim 1, lines 10-12, “a receiving formation for receiving at least a portion of the moveable blocking member when the blocking member is in its unblocking position”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15, the claim language recites “including a dirt-laden air passage”. It is not precisely clear if this dirt-laden air passage is the same passage of claim 1. Specifically, “dirt- laden air passage” lacks antecedent basis. 
Claim 15, the claim language recites “said passage”. It is not precisely clear if “said passage” is referencing the “dirt-laden air passage” of claim 15 or the “passage” of claim 1. 
Claim 17, the claim language recites “in a ramp formation which directs air into the cyclonic separation device, said ramp directing”. It is not precisely clear what structure is required by the phrase “a ramp formation”. Specifically, it is not precisely clear how “ramp formation” differs from “ramp”. Additionally, “said ramp” lacks antecedent basis.  
Claim 21, the claim language recites “wherein the passage which directs dirt-laden air to the cyclonic separation device includes a tangential portion”. It is not precisely clear what is required by the phrase “tangential portion”. Specifically, it is not precisely clear what the “portion” is tangential to. 
Claim 21, the claim language recites “is positioned at an entrance (in the direction of flow of dirt-laden air)”. It is not precisely clear if “in the direction of 
Claim 22, the claim language recites “a housing supporting a suction source”. It is not precisely clear if “a suction source” is the same as “a source of suction” of claim 1.
Claims 18-20 are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 10, 12, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (US Patent 5715566), hereinafter, Weaver.
Regarding claim 1, Weaver discloses a surface cleaning apparatus (fig. 13) comprising: 
a dirt collection container (fig. 13, dirty solution tank 442); 
a passage leading to the dirt collection container (see Weaver’s annotated fig. 16 below. Weaver’s passage is indicated by the rectangular callout.)  through which dirt-laden air is drawn by a source of suction (col. 11, lines 60-64); and 

    PNG
    media_image1.png
    842
    738
    media_image1.png
    Greyscale

a moveable blocking member (biased flapper valve 498) positioned in the passage (fig. 18, the biased flapper valve 498 is positioned in the passage); 
wherein the blocking member is moveable between a blocking position (fig. 18), in which the passage is substantially blocked (fig. 18, the passage as indicated above is substantially blocked), and an unblocking position (fig. 17), in which air can pass through the passage (fig. 17, the passage as indicated above, is unblocked and air can pass through the passage), 
wherein the apparatus includes a receiving formation (see Weaver’s annotated fig. 18 below. As noted above, “receiving formation” invokes 35 USC 112(f). The  for receiving at least a portion of the moveable blocking member when the blocking member is in its unblocking position (fig. 17 portrays the biased flapper valve 498 in the unblocking position. The receiving formation receives the biased flapper valve 498 when the biased flapper valve is in the unblocking position).  

    PNG
    media_image2.png
    785
    508
    media_image2.png
    Greyscale

	Regarding claim 3, Weaver discloses wherein the blocking member is resiliently biased towards its blocking position (col. 11, lines 41-42).  
	Regarding claim 4, Weaver discloses wherein the blocking member is resiliently biased towards its blocking position (col. 11, lines 41-42), such that in the absence of any suction the blocking member automatically assumes its blocking position (When Weaver’s cleaning .  
	Regarding claim 5, Weaver discloses wherein the blocking member is fixed at one end and has a substantially opposite free end (fig. 18, the biased flapper valve 498 is fixed at one end and has a substantially opposite free end).  
	Regarding claim 9, Weaver discloses wherein the moveable blocking member is angularly or pivotally moveable between its blocking and unblocking positions (The biased flapper valve 498 is angularly moveable about its pinned end between its blocking and unblocking positions (figs. 17 and 18)).  
	Regarding claim 10, Weaver discloses wherein the blocking member is moveable about an axis which extends transversely to the direction of flow of dirt-laden air which is drawn through the passage (see Weaver’s annotated fig. 17 below. The flapper valve 498 is moveable about the axis extending into the page. This axis extends transversely to the direction of flow of dirt-laden air.).  

    PNG
    media_image3.png
    793
    604
    media_image3.png
    Greyscale

	Regarding claim 12, Weaver discloses wherein the receiving formation is a recess which is shaped to correspond substantially to the shape and size of the portion of the blocking member that is received by the receiving formation (fig. 17, the receiving formation is a recess which is shaped to correspond substantially to the shape and size of the portion of the blocking member that is received by the receiving formation).  
	Regarding claim 15, Weaver discloses including a dirt-laden air passage which carries air towards the blocking member, and wherein said passage is substantially circular in cross-section (see Weaver’s annotated fig. 16 below. The dirt-laden air passage carries air towards the flapper valve 498 and is substantially circular in cross-section).  

    PNG
    media_image4.png
    691
    753
    media_image4.png
    Greyscale

	Regarding claim 22, Weaver discloses 
	a floor head (see Weaver’s annotated fig. 14 below); 

    PNG
    media_image5.png
    782
    546
    media_image5.png
    Greyscale

a housing (fig. 14, housing 420) supporting a suction source (fig. 15, vacuum motor 428); and 
an elongate member (fig. 16, flexible hose 506 and working air flange 502) connecting the floor head to the housing (“thereby directing all of the vacuum produced by the vacuum motor solely to the flexible hose 506 and suction nozzle opening 374” teaches the flexible hose connects the floor head to the housing (col. 11, lines 61-64)), said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container (see Weaver’s annotated fig. 16 below).

    PNG
    media_image6.png
    873
    766
    media_image6.png
    Greyscale

Claims 1 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyson (US Patent RE32257).
Regarding claim 1, Dyson discloses a surface cleaning apparatus (fig. 1) comprising: 
a dirt collection container (chamber 32 for receiving dust, figs. 3 and 4, col 3, lines 22-25); 
a passage leading to the dirt collection container (see Dyson’s annotated fig. 5 below) through which dirt-laden air is drawn by a source of suction (fig. 3, motor 64 and fan 65; col. 1, lines 42-47); and 

    PNG
    media_image7.png
    715
    624
    media_image7.png
    Greyscale

a moveable blocking member positioned in the passage (fig. 5, valve member 87 is positioned in the passage); 
wherein the blocking member is moveable between a blocking position, in which the passage is substantially blocked (fig. 7, the valve member 87 substantially blocks the passage), and an unblocking position, in which air can pass through the passage (fig. 6, the valve member 87 is in an unblocking position, and air can pass through the passage), 
wherein the apparatus includes a receiving formation (see Dyson’s annotated fig. 5 below. Dyson’s receiving formation includes the structure indicated by the ellipse. As noted above, “receiving formation” invokes 35 USC 112(f). The applicant discloses the corresponding structure is a recess (paragraph 0037 of the applicant’s specification). Dyson discloses a recess.) for receiving at least a portion of the moveable blocking member when the blocking member is in its unblocking position (see Dyson’s annotated fig. 5 below. The receiving formation receives a portion of the valve member 87 when the valve member is in its unblocking position).  

    PNG
    media_image8.png
    823
    690
    media_image8.png
    Greyscale

	Regarding claim 16, Dyson discloses wherein the apparatus includes a cyclonic separation device for separating dirt from the airflow passing through the apparatus (fig. 5, , which device communicates with the passage (fig. 5) and with the dirt collection container (col. 3, lines 22-25).  
	Regarding claim 17, Dyson discloses wherein the receiving formation is provided at least partially in a ramp formation (see Dyson’s annotated fig. 5 below) which directs air into the cyclonic separation device (cyclone 22), said ramp directing incoming dirt-laden air such that it travels circumferentially around an inner surface of the cyclonic separation device (see Dyson’s annotated fig. 5 below. The air flows circumferentially around an inner surface of the cyclonic separation device; col. 3, lines 32-37).  

    PNG
    media_image9.png
    830
    779
    media_image9.png
    Greyscale

	Regarding claim 18, Dyson discloses wherein the blocking member, when in its unblocking position, provides continuation of the ramp formation to assist in directing incoming dirt-laden air towards the cyclonic separation device (fig. 5 illustrates the blocking .  
	Regarding claim 19, Dyson discloses wherein the ramp formation is located downstream of a connecting portion (fig. 7, pipe 19 is a connecting portion) (fig. 7 illustrates the blocking member in a blocking position. In the blocking position, the ramp formation is located downstream of a connecting portion (pipe 19). Additionally, fig. 7 illustrates the flow direction with arrows. The ramp formation (not shown in figure 7) is located downstream of the connecting portion (pipe 19)), which connecting portion is connectable to an elongate member (fig. 2, col. 2, lines 58-62; the connecting portion (pipe 19) is connectable to an elongate member (flexible hose 21), and upstream of the cyclonic separation device (fig. 5, the ramp formation is upstream of the cyclone 22).  
	Regarding claim 20, Dyson discloses wherein the connecting portion forms an entrance to the passage for dirt-laden air to be drawn into the housing, towards the cyclonic separation device (fig. 7, the connecting portion (pipe 19) forms an entrance to the passage for dirt-laden air to be drawn into the housing, towards the cyclonic separation device).  
	Regarding claim 21, Dyson discloses wherein the passage which directs dirt-laden air to the cyclonic separation device includes a tangential portion (see Dyson’s annotated fig. 5 below; col. 3, lines 32-37, “to direct air flow as shown by the arrows into the base of the cyclone 22 in a tangential manner”), and wherein the blocking member is positioned at an entrance (in the direction of flow of dirt-laden air) to the tangential portion (see Dyson’s annotated fig. 5 below. The term “at” does not require any specific structural or special at an entrance to the tangential portion).

    PNG
    media_image10.png
    804
    652
    media_image10.png
    Greyscale

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver.
Regarding claim 6, Weaver teaches the claimed invention as rejected above in claim 5. Weaver does not explicitly teach wherein as the blocking member moves towards its unblocking position, a free end thereof moves downwardly, towards a surface being cleaned.  
However, Weaver teaches the cleaning module 356 is selectively mounted to the elongated support member 354. The elongated support member 354 is pivotally mounted to the foot housing 352 (col. 8, lines 55-63). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that inserting the cleaning module 356 when the elongated support member 354 is rearwardly inclined would transition the blocking member into its unblocking position. Because the elongated support member is rearwardly inclined, a free end of the blocking member moves downwardly, towards a surface being cleaned. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, as evidenced by Moulton et al. (USPGPUB 20030111126), hereinafter, Moulton.
Regarding claim 7, Weaver teaches the claimed invention as rejected above in claim 5. Weaver does not explicitly teach wherein the free end of the blocking member is curved.  
However, Weaver teaches “the flapper valve 498 effectively seals the air flow through the hose mounting boss 496 to the hose 460” (col. 11, lines 59-61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the hose 460 is circular in cross section, as evidenced by Moulton (paragraph 0002). Further, to effectively seal the air flow, the blocking member (flapper valve 498) would also have to be circular in cross section. Therefore, the free end of the blocking member is curved. 
Regarding claim 8, Weaver teaches the claimed invention as rejected above in claim 5. Weaver does not explicitly teach wherein the free end of the blocking member is curved
However, Weaver teaches “the flapper valve 498 effectively seals the air flow through the hose mounting boss 496 to the hose 460” (col. 11, lines 59-61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the hose 460 is circular in cross section, as evidenced by Moulton (paragraph 0002). Further, to effectively seal the air flow, the blocking member (flapper valve 498) would also have to be circular in cross section. Therefore, the free end of the blocking member is curved, when viewed in a direction towards the receiving formation. 
Claims 1, 2, 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Gloning et al. (DE 2806272), hereinafter, Gloning, in view of Pugh et al. (US Patent 4209875), hereinafter, Pugh.
Regarding claim 1, Gloning teaches a surface cleaning apparatus (line 15 of the attached translation, “hand vacuum cleaner”) comprising: 
a dirt collection container (fig. 1, dust bag 3); 
a passage leading to the dirt collection container (see Gloning’s annotated fig. 1 below); and 

    PNG
    media_image11.png
    618
    846
    media_image11.png
    Greyscale

a moveable blocking member positioned in the passage (closure flap 13 is located in the passage); 
wherein the blocking member is moveable between a blocking position, in which the passage is substantially blocked (fig. 1 illustrates the blocking position. The passage is substantially blocked), and an unblocking position, in which air can pass through the passage (During operation, the closure flap 13 articulates in the direction of the air flow and opens in the form of a valve (lines 1-2 of paragraph 2 of the attached translation). This teaches an unblocking position in which air can pass through the passage), 
wherein the apparatus includes a receiving formation for receiving at least a portion of the moveable blocking member when the blocking member is in its unblocking position (As mentioned above, “receiving formation” invokes 35 USC 112(f). The applicant discloses the corresponding structure is a recess (paragraph 0037 of the applicant’s specification). Gloning teaches a surface which is recessed with respect to the inner wall of the suction tube (see Gloning’s annotated fig. 1 below). Although .

    PNG
    media_image12.png
    618
    849
    media_image12.png
    Greyscale

	Gloning does not explicitly teach a passage leading to the dirt collection container through which dirt-laden air is drawn by a source of suction. Gloning does teach “Fig. 1 shows only that part of a handheld vacuum cleaner that is necessary for understanding” (line 15 of the attached translation) and “During operation of the vacuum cleaner directs the suction in the suction pipe 2” (line 1 of the second paragraph of the attached translation). 
	However, Pugh teaches a handheld vacuum cleaner (fig. 2) having a resilient flapper 71 and a passage 68 leading to the dirt collection container 80 through which dirt-laden air is drawn by a source of suction (motor 29 and fan 31). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gloning to incorporate the 
	Regarding claim 2, Gloning in view of Pugh teaches the claimed invention as rejected above in claim 1. Additionally, Gloning teaches wherein the blocking member moves towards its unblocking position under the influence of the source of suction (During operation, the vacuum cleaner directs the suction in the suction pipe 2. The blocking member 13 articulates in the direction of the air flow and opens in the form of a valve (second paragraph of the attached translation) teaches wherein the blocking member moves towards its unblocking position under the influence of the source of suction).  
	Regarding claim 13, Gloning in view of Pugh teaches the claimed invention as rejected above in claim 1. Additionally, Gloning teaches wherein the blocking member is flexible (Gloning teaches the closure flap consists of an elastic material such as rubber (line 24 of the attached translation)).  
	Regarding claim 14, Gloning in view of Pugh teaches the claimed invention as rejected above in claim 1. Additionally, Gloning teaches wherein the blocking member is formed from a rubber material (Gloning teaches the closure flap consists of an elastic material such as rubber (line 24 of the attached translation)).  

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pullins et al. (US PGPUB 20070209142) teaches a vacuum cleaner with a conversion valve
Jacobs et al. (US Patent 5477586) teaches a vacuum cleaner with an accessory shutoff mechanism. 
Kelly (US Patent 2626418) teaches a vacuum cleaner with a moveable blocking member (figs. 2 and 4)
Sanchez (US PGPUB 20100316455) teaches a vacuum attachment with a gate 33.
Lee et al. (US PGPUB 20090089959) teaches a vacuum cleaner having a suction path diverting valve (figs. 9 and 11)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723